     Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 1 of 8



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                            CRIMINAL ACTION


V.                                                  NO. 18-118


WILLIAM McGINNESS, ET AL.                           SECTION F




                            ORDER AND REASONS

      Before the Court is defendant Dr. Alex Madriaga’s appeal of

magistrate judge’s order denying his motion to travel.              For the

reasons that follow, the magistrate judge’s order denying the

motion to travel is REVERSED, and the defendant’s motion to travel

is GRANTED.

                                Background

      This is a criminal conspiracy case in which Alex Madriaga

stands charged along with four other individuals with conspiring

to facilitate the transportation, concealment, or sale of CITES-

protected species (specifically, certain species of macaw birds),

knowing   that   they   were   intended   for   export   contrary   to    the

                                     1
    Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 2 of 8



Endangered Species Act, as well as conspiring to knowingly make or

submit false records of wildlife that had been or were intended to

be transported in foreign commerce in violation of the Lacey Act. 1

     On May 2, 2018, Dr. Alex Madriaga (a veterinarian licensed to

practice in California) and his wife, Filomena Reyes Madriaga,

booked a cruise to Australia and New Zealand through AAA Travel

Agency.   Residents of California, they are scheduled to depart Los

Angeles on Sunday, October 21 and return to Los Angeles on Monday,

November 5.    About five days after the Madriagas booked their

cruise, on May 7, 2018, the Department of Justice sent a target

letter to Dr. Madriaga, informing him that he was “a target of a

federal   criminal   investigation    involving   conspiracy   to   export

CITES [Convention on International Trade in Endangered Species]

protected birds” and that the government was “considering the

matter for presentation to a Federal Grand Jury.”           Dr. Madriaga

was never subpoenaed by the Grand Jury.

     Less than one month later, in May 2018, Alex Madriaga was

charged with four others in an Indictment charging a two-prong

conspiracy:    (1)    knowingly      facilitate   the    transportation,


1 The government alleges as on overt act that, on July 12, 2015,
at the request of co-defendant William McGinness, Alex Madriaga
signed a Department of Agriculture Veterinary Health Certificate
falsely certifying that the birds had been in quarantine for 21
days and that the health certificate originated in Louisiana.

                                     2
      Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 3 of 8



concealment, or sale of merchandise, knowing they were intended

for export contrary to the Endangered Species Act, 16 U.S.C. §§

1538(c) and (e); and (2) knowingly make and submit or cause to be

made and submitted, false records of wildlife that had been or

were intended to be transported in foreign commerce in violation

of the Lacey Act, 18 U.S.C. § 554 and 16 U.S.C. §§ 3372(d)(2) and

3373(d)(3)(A).     The singular overt act mentioning Dr. Madriaga is

that, at the request of co-conspirator McGinness, Madriaga signed

a Department of Agriculture veterinary health certificate, falsely

certifying that the CITES-protected birds had been in quarantine

for   21   days   and   that   the   health   certificate   originated     in

Louisiana.

       On June 25, 2018, Dr. Madriaga traveled to New Orleans with

his daughter for his arraignment, at which time Magistrate Judge

Wilkinson set a $100,000 unsecured bond.              As a condition of

release, Dr. Madriaga was ordered to surrender his passport and it

was further ordered that his travel be restricted to the Central

District of California (where he resides) and the Eastern District

of Louisiana, with allowance to travel in the continental United

States with prior approval of the U.S. Probation Office.                   The

government did not oppose his pretrial release, but did request

that Dr. Madriaga surrender his passport, which he did.



                                      3
    Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 4 of 8



     On September 20, 2018, Dr. Madriaga filed a motion requesting

permission to travel to Australia and New Zealand from October 21

to November 5, 2018.      Neither U.S. Probation Officer assigned to

Dr. Madriaga objects to Dr. Madriaga’s request to travel. However,

the government opposed the motion.          Magistrate Judge Wilkinson

heard oral argument on an expedited basis, and denied the motion

to travel on October 9, 2018.            Dr. Madriaga now appeals that

ruling, and asks that the Court reverse the magistrate judge’s

order and grant the motion to travel.

                                   I.

     18 U.S.C. § 3142(b) provides that a defendant “shall” be

released on personal recognizance or upon the execution of an

unsecured appearance bond unless the Court determines that such

release “will not reasonably assure the appearance of the person

as required or will endanger the safety of any other person or the

community.”   If   the   Court   finds    that    such   release   will   not

reasonably assure that the defendant will appear, or that it will

endanger the safety of any other person of the community, it may

order   a   condition    or   combination    of    conditions,     including

specified restrictions on travel.         18 U.S.C. § 1342(a), (b), and

(c)(1)(B)(iv). The Fifth Circuit has observed that “the conditions

of the bail are left to the discretion of the issuing authority as

long as those conditions are necessary to reasonably assure the
                                    4
     Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 5 of 8



appearance of the person as required.... Restrictions as to travel

and association are specifically authorized by 18 U.S.C.A. §

3146(A)(2).”       United States v. Cook, 428 F.2d 460, 461 (5th Cir.

1970).   In reviewing an order by a magistrate judge as to pretrial

release, the district court acts de novo.           United States v. Arias,

119 F.3d 2 (5th Cir. 1997); 18 U.S.C. § 3145.

                                       II.

      The facts pertinent to Dr. Madriaga’s request for travel are

not disputed.      Dr. Madriaga is a 76 year old veterinarian whom has

lived in southern California, along with his wife, for 30 years.

He   lives    in   close   proximity    to    his   five   children   and   12

grandchildren. Before he received the Department of Justice target

letter, he reserved a trip with his wife for an overseas cruise

between Australia and New Zealand. After receiving a target letter

followed by a summons notifying him of the Indictment against him,

Dr. Madriaga traveled from California to New Orleans on June 25,

2018 for his initial appearance and arraignment. Dr. Madriaga was

released on bond and has been compliant with the terms of his

pretrial     release.      Neither   his     pretrial   service   officer   in

California nor in New Orleans oppose his request for travel.

      The government opposes the request to travel because Dr.

Madriaga was born in the Philippines and holds dual citizenship.

This, the government suggests, means that Dr. Madriaga is a flight
                                        5
    Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 6 of 8



risk because he is charged with a felony and, if convicted, could

be sentenced to a period of incarceration. The government suggests

that, although he is scheduled to travel to Australia and New

Zealand, there is a risk he may not return to the United States no

matter which foreign country he visits.            If allowed to leave the

United States, the government fears, Dr. Madriaga could take up

residency in Australia, New Zealand, or the Philippines.

     The government’s concern that Dr. Madriaga is a flight risk

is weak at best.       Dr. Madriaga is 76 years old, planned this trip

before   he   became    a   target,   and   has   very   close   ties   to   his

California community: his immediate family (five children and 12

grandchildren) live in southern California less than 30 minutes

from where he has lived for 30 years.

     The government offers no basis for its suggestion that Dr.

Madriaga is a flight risk, other than its speculation that his

dual citizenship status might entice him to flee.                This ignores

the fact that Dr. Madriaga has lived in the United States for

nearly 40 years (more than half of his life), and that his

immediate family resides within 30 minutes of his house in southern

California.

     Dr. Madriaga argues that the travel restriction is not the

least restrictive condition available to reasonably assure his

appearance in court.        He notes, and the submitted itinerary (which
                                       6
    Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 7 of 8



the government does not challenge) indicates that, once he and his

wife arrive in New Zealand, they immediately board a ship for a

13-day cruise between New Zealand and Australia.               This undermines

the government’s concern that “nothing will prevent him” from

fleeing a passenger cruise ship to escape to the Philippines.                As

his counsel points out, Dr. Madriaga has cooperatively traveled

from his house in California to New Orleans after receiving a

summons for his court appearance.            This conduct, the totality of

the circumstances, and the fact that both of his probation/pretrial

services officers do not indicate that he is a flight risk are

persuasive   indicators    that    Dr.   Madriaga’s     appearance      at   his

criminal   proceedings    here    in   New    Orleans   will    be   reasonably

assured, notwithstanding being permitted to travel on a pre-

planned cruise with his wife. 2

     Accordingly, IT IS ORDERED: that the magistrate judge’s order

denying    the   motion   to   travel    is    hereby   REVERSED,     and    the

defendant’s motion to travel is hereby GRANTED.                 IT IS FURTHER

ORDERED: that the defendant’s passport shall be returned to him

immediately for the limited purpose of his pre-scheduled travel,

leaving on October 21, 2018, and that, within 24 hours of his




2To be sure, conditions of pretrial release are not intended to
punish defendants, who have not yet been convicted of or sentenced
for the charged offenses at issue.
                                 7
    Case 2:18-cr-00118-MLCF-JVM Document 73 Filed 10/17/18 Page 8 of 8



return to the United States, Dr. Madriaga shall return his passport

to the United States Probation Office.

                            New Orleans, Louisiana, October 17, 2018




                                        ________________________
                                           MARTIN L.C. FELDMAN
                                           U.S. DISTRICT JUDGE




                                    8
